EXECUTION VERSION Stillwater Mining Company as Issuer, Law Debenture Trust Company of New York, as Trustee and Deutsche Bank Trust Company Americas as Registrar, Conversion Agent and Paying Agent INDENTURE Dated as of March 12, 2008 1.875% Convertible Senior Notes due 2028 CROSS-REFERENCE TABLE TIA Indenture Section Section 310(a)(1) 8.10 (a)(2) 8.10 (a)(3) N.A. (a)(4) N.A. (a)(5) N.A. (b) 8.3; 8.8; 11.10 (c) N.A. 311(a) 8.11 (b) 8.11 (c) N.A. 312(a) 2.5 (b) 11.3 (c) 11.3 313(a) 8.6 (b)(1) N.A. (b)(2) 8.6 (c) 8.6; 11.2 (d) 8.6 314(a) 3.3; 3.7; 7.1 (b) N.A. (c)(1) 11.4 (c)(2) 11.4 (c)(3) N.A. (d) N.A. (e) 11.5 (f) N.A. 315(a) 8.1(b); 8.1(h) (b) 8.5; 11.2 (c) 8.1(a) (d) 8.1(c) (e) 7.11 316(a)(last sentence) 11.6 (a)(1)(A) 7.5 (a)(1)(B) 7.4 (a)(2) N.A. (b) 7.7 (c) 10.7 317(a)(1) 7.8 (a)(2) 7.9 (b) 2.4 318(a) 8.1(h); 11.1 N.A. means not applicable Note: This Cross-Reference table shall not, for any purpose, be deemed to be part of this Indenture. i TABLE OF CONTENTS Page ARTICLE I DEFINITIONS AND INCORPORATION BY REFERENCE SECTION 1.1. Definitions 1 SECTION 1.2. Other Definitions 8 SECTION 1.3. Incorporation by Reference of Trust Indenture Act 9 SECTION 1.4. Rules of Construction 10 SECTION 1.5. Acts of Holders 10 ARTICLE II THE NOTES SECTION 2.1. Form, Dating and Terms 11 SECTION 2.2. Execution and Authentication 17 SECTION 2.3. Registrar, Conversion Agent and Paying Agent 18 SECTION 2.4. Paying Agent To Hold Money and Securities in Trust 19 SECTION 2.5. Holder Lists 19 SECTION 2.6. Transfer and Exchange 19 SECTION 2.7. Mutilated, Destroyed, Lost or Stolen Notes 21 SECTION 2.8. Cancellation 21 SECTION 2.9. Payment of Interest; Defaulted Interest 22 SECTION 2.10. Computation of Interest 23 SECTION 2.11. CUSIP Numbers 23 SECTION 2.12. Calculations in Respect of the Notes 23 SECTION 2.13. Liquidated Damages Under Registration Rights Agreement 23 SECTION 2.14. Ranking 23 ARTICLE III COVENANTS SECTION 3.1. Payment of Notes 24 SECTION 3.2. Maintenance of Office or Agency 24 SECTION 3.3. Compliance Certificate 24 SECTION 3.4. Reservation of Common Stock 25 SECTION 3.5. Issuance of Shares 25 SECTION 3.6. Transfer Taxes 25 SECTION 3.7. SEC and Other Reports 25 ARTICLE IV SUCCESSORS SECTION 4.1. Merger, Consolidation or Sale of Assets 25 SECTION 4.2. Successor Corporation Substituted 26 ii ARTICLE V REDEMPTION OF NOTES SECTION 5.1. Company’s Right to Redeem; Notices to Trustee 26 SECTION 5.2. Selection of Notes To Be Redeemed 27 SECTION 5.3. Notice of Redemption 27 SECTION 5.4. Effect of Notice of Redemption 28 SECTION 5.5. Deposit of Redemption Price 28 SECTION 5.6. Notes Redeemed in Part 28 SECTION 5.7. Purchase of Notes by the Company at Option of the Holder 29 SECTION 5.8. Purchase of Notes at Option of Holder Upon a Fundamental Change 31 SECTION 5.9. Effect of Purchase Notice or Fundamental Change Purchase Notice 35 SECTION 5.10. Deposit of Purchase Price or Fundamental Change Purchase Price 36 SECTION 5.11. Securities Purchased in Part 36 SECTION 5.12. Covenant to Comply with Securities Laws Upon Purchase of Securities36 SECTION 5.13. Repayment to the Company 37 SECTION 5.14. No Fundamental Change Purchase Following Acceleration 37 ARTICLE VI CONVERSION OF NOTES SECTION 6.1. Conversion Right and Conversion Rate 37 SECTION 6.2. Conversion Consideration 37 SECTION 6.3. Exercise of Conversion Right 38 SECTION 6.4. Fractions of Shares 39 SECTION 6.5. Applicable Conversion Price Adjustments 40 SECTION 6.6. Notice of Adjustments of Conversion Price 46 SECTION 6.7. Limitation on Adjustments 47 SECTION 6.8. Effect of Reclassification, Consolidation, Merger or Sale on Conversion Privilege SECTION 6.9. Rights Issued in Respect of Common Stock 49 SECTION 6.10. Responsibility of Trustee and Conversion Agent for Conversion Provisions ARTICLE VII DEFAULTS AND REMEDIES SECTION 7.1. Events of Default 50 SECTION 7.2. Acceleration 51 SECTION 7.3. Other Remedies 52 SECTION 7.4. Waiver of Past Defaults 52 SECTION 7.5. Control by Majority 52 SECTION 7.6. Limitation on Suits 53 SECTION 7.7. Rights of Holders to Receive Payment 53 SECTION 7.8. Collection Suit by Trustee 53 SECTION 7.9. Trustee May File Proofs of Claim 53 SECTION 7.10. Priorities 54 iii SECTION 7.11. Undertaking for Costs 54 SECTION 7.12. Waiver of Stay or Extension Laws 54 SECTION 7.13. Additional Interest 54 ARTICLE VIII TRUSTEE SECTION 8.1. Duties of Trustee 55 SECTION 8.2. Rights of Trustee 56 SECTION 8.3. Individual Rights of Trustee 58 SECTION 8.4. Trustee’s Disclaimer 58 SECTION 8.5. Notice of Defaults 58 SECTION 8.6. Reports by Trustee to Holders 58 SECTION 8.7. Compensation and Indemnity 59 SECTION 8.8. Replacement of Trustee 59 SECTION 8.9. Successor Trustee by Merger 60 SECTION 8.10. Eligibility; Disqualification 61 SECTION 8.11. Preferential Collection of Claims Against Company 61 ARTICLE IX SATISFACTION AND DISCHARGE OF INDENTURE; UNCLAIMED MONEYS SECTION 9.1. Discharge of Liability on Notes 61 SECTION 9.2. Repayment to the Company 61 ARTICLE X SUPPLEMENTAL INDENTURES AND AMENDMENTS SECTION 10.1. Without Consent of Holders 62 SECTION 10.2. With Consent of Holders 62 SECTION 10.3. Execution of Supplemental Indentures, Agreements and Waivers 63 SECTION 10.4. Effect of Supplemental Indentures 64 SECTION 10.5. Compliance with Trust Indenture Act 64 SECTION 10.6. Reference in Notes to Supplemental Indentures 64 SECTION 10.7. Revocation and Effect of Consents and Waivers 64 SECTION 10.8. Notation on or Exchange of Notes 65 ARTICLE XI MISCELLANEOUS SECTION 11.1. Trust Indenture Act Controls 65 SECTION 11.2. Notices 65 SECTION 11.3. Communication by Holders with Other Holders 66 SECTION 11.4. Certificate and Opinion as to Conditions Precedent 66 SECTION 11.5. Statements Required in Certificate or Opinion 66 SECTION 11.6. When Notes Disregarded 66 iv SECTION 11.7. Rules by Trustee, Paying Agent and Registrar 67 SECTION 11.8. Governing Law 67 SECTION 11.9. No Recourse Against Others 67 SECTION 11.10. Successors 67 SECTION 11.11. Multiple Originals 67 SECTION 11.12. Not Responsible for Recitals or Issuance of Notes 67 SECTION 11.13. Waiver of Jury Trial 67 v EXHIBITS EXHIBIT A Form of Note EXHIBIT B Form of Conversion Notice EXHIBIT C Form of Purchase Notice EXHIBIT D Form of Fundamental Change Purchase Notice EXHIBIT E Form of Certificate of Exchange vi INDENTURE, dated as of March 12, 2008, between Stillwater Mining Company, a corporation incorporated under the laws of the State of Delaware (the “Company”), as issuer, Law Debenture Trust Company of New York, as trustee (the “Trustee”), and Deutsche Bank Trust Company Americas, a New York banking corporation, as security registrar (the “Registrar”), conversion agent (the “Conversion Agent”) and paying agent (the “Paying Agent”). RECITALS OF THE COMPANY The Company has duly authorized the execution and delivery of this Indenture to provide for the issuance of an unlimited aggregate principal amount of the Company’s 1.875% Convertible Senior Notes due 2028, convertible into common stock, par value $0.01 per share, of the Company (the “Notes”). All things necessary have been done to make the Notes, when executed by the Company and authenticated and delivered hereunder and duly issued by the Company, the valid obligations of the Company and to make this Indenture a valid agreement of each of the Company and the Trustee in accordance with the terms hereof. Each party agrees as follows for the benefit of the other parties and for the equal and ratable benefit of the Holders of the Notes: ARTICLE I DEFINITIONS AND INCORPORATION BY REFERENCE SECTION 1.1. Definitions. “Additional Notes” means additional Notes (other than the Initial Notes), if any, issued under this Indenture in accordance with Section 2.2 hereof, as part of the same series as the Initial Notes. “Affiliate” means, with respect to any specified Person, any other Person directly or indirectly controlling or controlled by or under direct or indirect common control with such specified Person. For the purposes of this definition, “control” when used with respect to any specified Person means the power to direct the management and policies of such Person, directly or indirectly, whether through the ownership of voting securities, by contract or otherwise; and the terms “controlling” and “controlled” have meanings correlative to the foregoing. No individual shall be deemed to be controlled by or under common control with any specified Person solely by virtue of his or her status as an employee or officer of such specified Person or of any other Person controlled by or under common control with such specified Person. “Applicable Conversion Price” means, at any determination date, the Conversion Price then in effect (rounded to the nearest 1/10th of a cent), subject to adjustments set forth in this
